Citation Nr: 1749731	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  11-07 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service connected disease or injury.

2.  Evaluation of depression evaluated as 50 percent disabling from February 10, 2006.

3.  Evaluation of depression currently evaluated as 70 percent disabling from April 25, 2013.

4.  Evaluation of hypertension evaluated as 0 percent disabling from February 10, 2006.

5.  Evaluation of hypertension evaluated as 20 percent from October 28, 2011 to April 25, 2013.

6.  Evaluation of hypertension currently evaluated as 10 percent from April 25, 2013.

7.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2001 to February 2006.  

This matter is before the Board of Veterans Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.   

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in September 2012.  A copy of the hearing transcript has been associated with the claims file.   

In March 2013, the Board remanded the case for additional development, in relevant part for the Veteran's sleep apnea, psychiatric, and hypertension claims.  The remand requested the RO to take appropriate steps to request any updated treatment records and to afford the Veteran new VA examinations.   In compliance with the remand directives, additional treatment records were associated with the claims file and new VA examinations were obtained.  The directives regarding these claims have having been substantially complied with, and the matter again is before the Board.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).  In addition, the Board found that the issue of entitlement to a TDIU was been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  It is addressed in the REMAND portion of the decision below.    

The Veteran's claims for hypertension and a TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  Sleep apnea was not manifest in service.  Sleep apnea is not attributable to service.

2.  Sleep apnea was not caused or aggravated by service connected disease or injury.

3.  For the period from February 10, 2006 to the present, the Veteran's depression was manifested by suicidal ideation, depressed mood, anxiety, chronic sleep impairment, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, inability to establish and maintain effective relationships, and impaired impulse control, such as unprovoked irritability with periods of violence.  


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or aggravated by service, and was not proximately due to, the result of, or aggravated by service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).

2.  The criteria for a rating for depression of 70 percent for the period from February 10, 2006 to April 25, 2013 are met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 4.1, 4.130, 4.2, 4.7, Diagnostic Code (DC) 9434 (2016).

3.  The criteria for a rating in excess of 70 percent are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.130, 4.2, 4.7, Diagnostic Code (DC) 9434 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Additionally, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.




II.  Service Connection

To establish service connection a Veteran must generally show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as provided in § 3.300(c), disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310 (b).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 


III.  Rating of Depression 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 
38 C.F.R. § 4.3. 

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the disabilities have not significantly changed and a uniform evaluation is warranted.

Under Diagnostic Code (DC) 9434, a 10 percent rating is warranted for major depressive disorder if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. §§ 4.130, DC Code 9434.

A 30 percent rating is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. §§ 4.130, DC 9434.

A 50 percent rating is warranted if there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. §§ 4.130, DC 9434.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. §§ 4.130, DC 9434.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. §§ 4.130, DC 9434.


IV.  Effective Dates of Awards

Unless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110.  The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110 (b)(3).


V.  History and Analysis

A.  Sleep Apnea

Regarding the Veteran's claim for service connection for sleep apnea, at his April 1998 enlistment Report of Medical History, he denied a history of frequent trouble sleeping.  His enlistment examination from the same month was clinically normal for the sinuses, as well as the mouth and throat, and lungs and chest. 

A service treatment record (STR) from October 2005 indicates the Veteran had no sleep disturbances.  An STR from December 2005 indicates that the Veteran was having problems sleeping and did not know that he had had a prescription for Benadryl in past for sleep.  The same record indicated "no sleep apnea." 

At an August 2005 Report of Medical History, the Veteran indicated he had a history of frequent trouble sleeping.  His exit examination from the same month was clinically normal for the sinuses, as well as the mouth and throat, and lungs and chest.  An October 2005 Medical Evaluation Board indicates the Veteran had no past medical history of disease or injury.

An April 2007 VA treatment record indicates the Veteran reported that he had trouble falling or staying asleep, or sleeping too much more than half of the time.  He also reported feeling tired or having little energy for several days. 

VA treatment records show that sleep apnea was first identified in February 2008.  This was based upon a Sleep Study Report from Louisiana Sleep Diagnostics.   A CPAP was recommended.  The Veteran was prescribed a CPAP machine for his mild sleep apnea in March 2008.  

A VA psychiatric examination from June 2009 indicates that the Veteran reported on average receiving six to seven hours of sleep per night.  His impairment appeared to be related to physical and mental health issues.  He reported that he is supposed to use a CPAP, but as he sleeps in a room with his son (concerned about his safety) he does not use his machine.

A VA medical opinion concerning the relationship of the Veteran's TMJ to his sleep apnea was obtained in March 2016.  The VA examiner opined that the Veteran's obstructive sleep apnea (OSA) is less likely than not proximately due to or a result of the Veteran's service-connected temporomandibular joint dysfunction (TMJ), and less likely than not aggravated beyond its natural progression by service connected TMJ.  The VA examiner explained that sleep apnea was first identified in a February 2008 sleep study.  The VA examiner opined that OSA is caused by physical obstruction in the oropharynx during sleep, and although the Veteran is service-connected for TMJ, this condition has no effect on physical obstruction in the oropharynx and therefore, does not have the capacity to cause and/or aggravate OSA.  

The Veteran testified at a September 2012 hearing that his sleep apnea began six months after service.  He was told by his primary care doctor that it was related to his TMJ.  He was told by his wife that he would wake up choking at night and vomiting.  

The Veteran is competent to report difficulty sleeping.  He is competent to report how long he sleeps.  He is also competent to report that he was told by his physician after service the cause of his sleep apnea. 

Private medical opinions from March 2017 and April 2017 explain that there is a general medical link between depression, headaches, and the associated impact on life and work.  The March 2017 opinion finds that "a conclusion can be drawn that there is indeed a complex correlation between obstructive sleep apnea and depression."  

Here, the Board finds that the most probative evidence are the STRs indicating the Veteran did not have sleep apnea in service.  A December 2005 STR explicitly indicated the Veteran did not have sleep apnea.  VA treatment records indicate sleep apnea was not identified until February 2008.  In addition, at his hearing, the Veteran testified that he did not have sleep apnea symptoms until six months after discharge.  While the Veteran has submitted general literature regarding sleep apnea, it does not address the Veteran's specific circumstances.  Consequently, the Board assigns such reports little probative weight.  In addition, the private medical opinions are inconsistent with the STRs and VA treatment records.  They therefore lack probative value compared to the other contemporaneous evidence of record.  Service connection for sleep apnea is not warranted.

In addition, the most probative evidence establishes that the Veteran's sleep apnea was not proximately due to, the result of, or aggravated by the Veteran's service connected disease or injury.  The March 2016 VA medical opinion finding there is no link between the Veteran's service-connected temporomandibular joint dysfunction (TMJ), and that it was less likely than not aggravated beyond its natural progression by service connected TMJ.  The VA medical examiner provided clear reasons and bases in support of his opinion.  The Veteran testified that he was told there was a relationship between TMJ and sleep apnea.  Although competent to relate what he has been told, there is no supporting evidence and no rationale was provided.  We find the VA opinion to be better reasoned, more probative, and more credible.  The statement of a complex correlation between apnea and description does not serve to establish either causation or aggravation.  Consequently, service connection on a secondary basis is not warranted.  38 C.F.R. § 3.310.

B.  Depression

The Veteran and his attorney argue in the July 2017 Brief in relevant part that the Veteran is entitled to an "earlier effective date for the increased rating for major depressive disorder."  They argue he is entitled to a 70 percent evaluation back to the date of his claim.

An April 2008 VA treatment record shows a positive screening for depression.  A November 2008 VA treatment records shows a negative screening for depression.  

The Veteran underwent a VA examination by QTC services in August 2006.  Upon clinical examination, major depression was identified.  The Veteran acknowledged thoughts of suicide but reported that he would never go through with it.  He was appropriately dressed with proper hygiene and oriented to person place and time.  His memory speech and communication were clinically normal.  The Veteran had difficulty concentrating and his mood was depressed.  He was tearful during the exam.   There was no evidence of panic attacks obsessional rituals suspiciousness hallucinations or delusion.  His abstract thinking was described as fair because the Veteran was unable to correctly interpret proverbs.  He reported chronic sleep impairment, fatigue, headaches, and feeling depressed most days.  He was divorced and did not talk to family members.  He did not see his three children.  He was not employed.  Previous treatment included Prozac and Lexapro, but he was unable to tolerate the side effects so he discontinued medication.  He was not currently receiving treatment for depression.  He was not considered a danger to himself or others.
	
In November 2006, service connection for depression was granted from February 10, 2006, the day following the Veteran's discharge.  The RO assigned a 50 percent rating.

The Veteran was afforded a June 2009 VA psychiatric examination.  The VA examiner found that the Veteran's thoughts were generally clear logical and goal directed.  The Veteran was able to complete serial 7s.  His responses to proverbs were abstract.  He reported irritability/anger outbursts disproportionate to situations.  He was oriented to time and place.  He denied panic attacks.  His depression was described as impacting his functioning at home work, self-care/self view, and thoughts of the future.  He was found to have mental disorder signs and symptoms that are transient or mild, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.

VA treatment records show ongoing therapy for depressed mood isolative behavior poor concentration and poor memory.  The Veteran was not currently on medication for depression because of side effects.

A May 2010 VA psychiatric examination indicated daily moderate depressed mood from May 2008 to present.  The Veteran presented with daily insomnia, fatigue, lack of concentration, and paranoia about someone trying to suffocate him while sleeping.  The Veteran was found to have inappropriate behavior shown by road rage and cursing at strangers with fair impulse control.  He was obsessively neat and punctual, and had moderate memory impairment.  The Veteran's speech, affect, orientation hygiene thought process and content judgment, and insight were all clinically normal.  The Veteran did not have hallucinations, or homicidal or suicidal thoughts or panic attacks.  

A June 2011 VA treatment record indicates the Veteran presented with anxiety and depression at the prompting of his wife.  He reported "It's gone from depression, anger, to fear."  An October 2011 VA Mental Health Outpatient Note indicates the Veteran was to psychotherapy for depression and anxiety issues. He was declining group referrals.

At VA examination on April 25, 2013, the Veteran reported that he and his wife, as a whole, do not get along because the Veteran scares her during anger outbursts. The Veteran reported feeling depressed, tired and weak all the time, and that he had no social friends.   He reported suicidal thoughts, poor sleep, anxiety, and severe sleep apnea.  The VA examiner found the Veteran had a depressed mood, anxiety, chronic sleep impairment, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work like setting, inability to establish and maintain effective relationships, suicidal ideation, and impaired impulse control, such as unprovoked irritability with periods of violence.  The VA examiner reviewed the claims file, and identified diagnosed major depressive disorder, recurrent and severe, without psychotic symptoms, which causes occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  

An evaluation of 50 percent is assigned for occupational and social impairment with reduced reliability and productivity.  A higher evaluation of 70 percent is assigned for deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  A higher evaluation of 100 percent is not warranted unless there is total occupational and social impairment.

The Veteran's spouse submitted a January 2017 lay statement.  In part, she describes his depression and its manifestations.  She describes that the Veteran can be anxious sometimes.  He is always checking to make sure the doors on the vehicles are locked and he checks the mail twice a day.  

A private psychological evaluation was completed on March 1, 2017.  Upon evaluation and review of the claims file, the doctor noted occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgement, thinking and/or mood with severe symptoms including: near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; difficulty adapting to stressful circumstances, including work or a work like setting; inability to establish and maintain effective relationships; impaired impulse control, such as unprovoked irritability with periods of violence; neglect of personal appearance and hygiene; and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  The doctor opined, "It is the opinion of this expert that Mr. [REDACTED] suffers from major depressive disorder that prevents him from maintaining substantially gainful employment."  The doctor stated the Veteran's severity of his symptom complex relates back to his original claim date of February 15, 2008.  

The Veteran's attorney argues that the June 2009 VA examination is consistent with a 70 percent rating back to the date of his claim.  The Board notes that the Veteran is currently service connected for depression at 50 percent back to February 10, 2006.  This is the day following the Veteran's discharge since his claim was received within one year of separation from active duty.  The Veteran's argument relies heavily on the opinion of the March 1, 2017 private psychological examination.  He contends that the findings of the various VA examinations are consistent with a 70 percent examination.  He does not argue for a rating in excess of 70 percent at any time.  Therefore, the central issue in addressing his contentions is the effective date of the 70 percent rating, which has been assigned since April 25, 2013, the date of the VA examination.  

The Veteran is competent to report his feelings, including panic, depression, and difficulty in relationships.  He is competent to report that he has been diagnosed with depression.   The Board finds these reports credible.

Here, the most probative evidence suggests that a 70 percent rating, but no higher, is warranted from April 25, 2013, and that the Veteran's depression manifest to a 70 percent rating, but no higher, from February 10, 2006 to April 25, 2013.  The Board will address each of these time periods in turn.

First, the Veteran argues he is entitled to a 70 percent rating from February 15, 2008, the date of his original claim.  The Veteran is currently rated at 50 percent for depression.  The AOJ has assigned a staged rating.  The psychological symptoms were manifested earlier and a uniform evaluation is warranted.  A 70 percent rating is warranted based upon the Veteran's suicidal ideation and thoughts.  In reaching this decision, the Board acknowledges that such psychological symptoms may wax and wane as is reflected by the various examinations and treatment records.  The Board notes the early reports, including the VA examination in August 2006 indicating suicidal thoughts, are consistent with later reports, for example the April 2013 VA examination.  Consequently, a rating in of 70 percent, but no higher, is warranted for the period from February 10, 2006 to the present.

Second, from April 25, 2013 to the present, a rating in excess of 70 percent is not warranted.  The findings of the April 25, 2013 VA examination are the most probative evidence.  Of note, the VA examiner found the Veteran had a depressed mood, anxiety, chronic sleep impairment, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and suicidal ideation.   The Board finds this to be highly probative.  In addition, the March 1, 2017 private psychological examination's findings of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgement, thinking and/or mood with severe symptoms and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  The psychologist opined that these findings of major depressive disorder are consistent with a 70 percent evaluation.  They are also consistent with the findings of the April 2013 VA examination.  A higher 100 percent rating unless there is total occupational and social impairment due to such symptoms.  There is no probative evidence supporting such a higher rating.  The Veteran also has not identified any evidence that supports a rating in excess of 70 percent.  Consequently, for the period from April 25, 2013 to the present, the Board finds that the Veteran's symptoms most closely approximate a 70 percent rating, but no higher.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to service connection for sleep apnea, to include as secondary to service connected disease or injury, is denied.

A rating for depression of 70 percent for the period from February 10, 2006 to the present is granted.

A rating for depression in excess of 70 percent is denied.


REMAND 

A remand is necessary for additional development.

(1)  Hypertension 

The Veteran's hypertension is evaluated as 0 percent disabling from February 10, 2006, 20 percent from October 28, 2011, and 10 percent from April 25, 2013.  

At VA examination on April 25, 2013, the Veteran reported that his job is caring for his two children and that he last worked as a supply clerk in 2012.  Upon clinical examination, his blood pressure readings of 141/100, 145/103, and 140/97.  The examiner reported that he had taken Lisinopril and Metoprolol for his hypertension since March 2013.  

Under the General Formula, DC 7101, which includes hypertension, a 10 percent disability evaluation is warranted where diastolic pressure is predominantly 100 or more, systolic pressure is predominantly 160 or more, or the individual has a history of diastolic pressure of 100 or more and requires continuous medication for control.  See 38 C.F.R. §§ 4.104, DC 7101.  For the next higher 20 percent disability evaluation, diastolic pressure must be predominantly 110 or more or systolic pressure must be 200 or more.  A 40 percent disability evaluation requires diastolic pressure predominantly 120 or more, and a 60 percent disability evaluation requires diastolic blood pressure to be predominantly 130 or more.

A January 2017 lay statement from the Veteran's wife notes that the Veteran has to lay in complete darkness away from any noise or light covering his eyes with bags of ice when he has a headache.  She states that he will sometimes have a headache that last for days at a time and she will have to take him to the emergency room for medication and pain shots

This rep0ort establishes that blood pressure readings may have been taked during emergency room visits.

(2)  TDIU

The Veteran submitted a March 2017 private psychological evaluation indicating that his major depressive disorder prevents him from maintaining substantially gainful employment.  His July 2017 Brief also indicates that he is seeking a TDIU based on his inability to maintain substantially gainful employment.   


Accordingly, the case is REMANDED for the following actions:

1.  If the Veteran identifies other evidence, obtain updated copies of the Veteran's relevant VA treatment records.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of the Veteran's hypertension.  The claims file should be made available to the examiner for review.  

3.  Obtain a new completed VA Form 21-8940.

4.  After completing the above, and any other necessary development, adjudicate the Veteran's claim for a TDIU and any other remaining claims on appeal in light of all pertinent evidence and legal authority, and considering this Board decision.  If any benefits sought are not granted, issue the Veteran and his attorney an appropriate supplemental statement of the case (SSOC).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

Department of Veterans Affairs


